Case 1:20-cv-00886-PLM-PJG ECF No. 8-2, PageID.67 Filed 10/14/20 Page 1 of 1




                                         EXHIBIT LIST

A            Plaintiff’s Amended Complaint for Racketeering Case No. 19-Cv-00055

B            Report and Recommendation Case No. 19-Cv-00055

C            Order Adopting Report and Recommendation Case No. 19-Cv-00055

D            Plaintiff’s Amended Complaint for Racketeering Case No. 19-cv-621

E            Report and Recommendation Case No. 19-cv-621

F            Order Adopting Report and Recommendation Case No. 19-cv-621

G            Plaintiff’s Response to the Circuit Court’s 2014 Opinion of the Doctrine of
             Acquiescence and the Scheme of CMDA Attorney Allan C. Vander Laan and
             Magistrate Judge Ray Kent to Extort Five Thousand Dollars from Discriminated
             Pro Se Plaintiff Clarence Matthew Otworh Case No. 19-Cv-00055




01203953-1
